 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9                                       WESTERN DIVISION
10
     ____________________________________
11                                      )
     KEVIN MADDOX,                                ) No. ED CV 16-08213-VBF-RAO
12                                      )
                           Petitioner,  )             ORDER
13                                      )
                v.                      )             Overruling Petitioner’s Objection and
14                                      )             Adopting the Report & Recommendation:
                                        )
15   MARION SPEARMAN (Warden)           )             Denying the Habeas Corpus Petition
                                        )
16                                      )             Directing Entry of Separate Judgment and
                      Respondent.       )             Terminating the Case (JS-6)
17   ____________________________________
18
            The Court has reviewed the habeas corpus petition (CM/ECF Document (“Doc”) 1),
19
     the respondent warden’s Answer memorandum (Doc 32), petitioner’s Traverse (Doc 35), the
20
     relevant state-court opinions and orders and other documents lodged by the respondent (Doc
21
     17), the supplemental briefs regarding the Batson claim (Docs 46, 53, and 56), the Report and
22
     Recommendation (“R&R”) (Doc 58), petitioner’s objection to the R&R (Doc 61),
23
     petitioner’s corrected objection to the R&R (Doc 65), and the applicable law. Respondent
24
     did not file a response to the objections within the time permitted by Fed. R. Civ. P. 72(b).
25
            As required by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo review of
26
     the portions of the Report and Recommendation (“R&R”) to which petitioner has specifically
27
     objected and finds no defect of law, fact, or logic in the R&R. The Court finds discussion
28
 1   of the objections to be unnecessary on this record. “The Magistrates Act ‘merely requires
 2   the district judge to make a de novo determination of those portions of the report or specified
 3   proposed findings or recommendation to which objection is made.’” It does not require a
 4   written explanation of the reasons for rejecting objections. See MacKenzie v. Calif. AG, 2016
 5   WL 5339566, *1 (C.D. Cal. Sept. 21, 2016) (citation omitted). “This is particularly true
 6   where, as here, the objections are plainly unavailing.” Smith v. Calif. Jud. Council, 2016 WL
 7   6069179, *2 (C.D. Cal. Oct. 17, 2016). Accordingly, the Court will accept the Magistrate
 8   Judge's factual findings and legal conclusions and implement her recommendations.
 9
10                                              ORDER
11          Petitioner’s Corrected Objection [Doc # 65] is OVERRULED.
12          The Report and Recommendation [Doc # 58] is ADOPTED.
13          The section 2254 petition for a writ of habeas corpus [Doc # 1] is DENIED.
14          Final judgment consistent with this order will be entered separately as required by
15   Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
16          The Court will rule on a certificate of appealability by separate order.
17          This action is DISMISSED with prejudice.
18          The case SHALL BE TERMINATED and closed (JS-6).
19          IT IS SO ORDERED.
20
21   Dated: December 9, 2019                          ____________________________
22                                                        Hon. Valerie Baker Fairbank
23                                                    Senior United States District Judge
24
25
26
27
28
